                    IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF HAWAI‘I

    RICH SEA CORP.,                                     Case No. 19-cv-00138-DKW-KJM

                Appellant,                              Bankr. No. 18-00888
                                                        Adv. No. 18-90030
         vs.
                                                        ORDER DENYING LEAVE TO
    DANE S. FIELD,                                      APPEAL1

                Appellee.



        On March 15, 2019, Appellant Rich Sea Corp. (“RSC” or “Appellant”) filed

an appeal from an interlocutory order in a bankruptcy adversary proceeding, as

well as a motion for leave to appeal pursuant to Federal Rule of Bankruptcy

Procedure 8004. Dkt. Nos. 1 to 1-3. The motion for leave to appeal, however,

failed to address why leave to appeal should be granted, as required by district

courts and the Bankruptcy Appellate Panel in this Circuit. As a result, the Court

instructed RSC to file a brief on why leave to appeal should be granted. Dkt.

No. 3. Specifically, the Court instructed RSC to explain why (1) the order sought

to be appealed involves a controlling question of law as to which there is a

substantial ground for difference of opinion, and (2) an immediate appeal may

materially advance the ultimate termination of the litigation. Despite these


1
 Pursuant to Local Rule 7.2(d), the Court finds this matter suitable for disposition without a
hearing.
instructions, RSC’s brief fails to explain why the appeal it seeks involves a

controlling question of law. As a result, because leave to appeal is a discretionary

decision and RSC has failed to adequately explain why this Court should exercise

discretion in its favor, this appeal is DISMISSED.

                                 BACKGROUND

      On October 17, 2018, an adversary proceeding was opened between, inter

alia, RSC and Wai Yin Lam (Lam), the debtor in a Chapter 7 bankruptcy

proceeding, following the removal of an action filed in state court against Lam.

Dkt. No. 1-3 at 2. The next day, in the adversary proceeding, the Trustee for

Lam’s bankruptcy estate, Appellee Dane S. Field, filed a motion to expunge lis

pendens (“the motion to expunge”). Id. at 3.

      The bankruptcy court, after conducting a hearing on the motion to expunge,

granted the same on February 26, 2019. Id. at 7-8; Dkt. No. 1-2 at 28-37.

Essentially, the bankruptcy court found that, because RSC’s action against Lam did

not directly seek to obtain title or possession of property, a lis pendens RSC had

filed was not valid and should be expunged. Dkt. No. 1-2 at 28-37.

      On March 15, 2019, RSC appealed to this Court the interlocutory order

granting the motion to expunge. Dkt. Nos. 1, 1-1. At the same time, RSC filed

a motion for leave to appeal (“the motion for leave to appeal”), pursuant to Rule


                                          2
8004. Dkt. No. 1-2 at 1-4. As discussed above (and further below), the motion

for leave to appeal does not mention the discretionary standard a district court or

the Bankruptcy Appellate Panel (BAP) considers in this Circuit as to whether to

grant leave to appeal. As a result, RSC was instructed to file a brief addressing

that standard. Dkt. No. 3. In addition, Appellee was provided leave to file a

brief in response. On April 17, 2018, RSC filed its brief, and, a week later,

Appellee filed a response. Dkt. Nos. 4, 5.

                                   LEGAL STANDARD

       Except in certain limited circumstances not at issue here, a party seeking to

appeal an interlocutory order of a bankruptcy judge may only do so with leave of

court. 28 U.S.C. § 158(a).2

       In considering whether to grant such leave, courts generally “loo[k] to the

standards set forth in 28 U.S.C. § 1292(b), which concerns the taking of

interlocutory appeals from the district court to the court of appeals.” In re

Roderick Timber Co., 185 B.R. 601, 604 (B.A.P. 9th Cir. 1995); see also In re Van

Zandt, 2014 WL 1422973, at *1 (N.D. Cal. Apr. 11, 2014); In re Belli, 268 B.R.

851, 858 (B.A.P. 9th Cir. 2001). The relevant question under Section 1292(b) is



2
 There is no dispute that the order sought to be appealed is an interlocutory order for which leave
to appeal is required.
                                                 3
“whether the order on appeal involves a controlling question of law as to which

there is a substantial ground for difference of opinion and whether an immediate

appeal may materially advance the ultimate termination of the litigation.”

Roderick, 185 B.R. at 604. The Ninth Circuit Court of Appeals has explained the

standard as requiring: “(1) that there be a controlling question of law, (2) that there

be substantial grounds for difference of opinion, and (3) that an immediate appeal

may materially advance the ultimate termination of the litigation.” In re Cement

Antitrust Litig., 673 F.2d 1020, 1026 (9th Cir. 1981). The party pursuing an

interlocutory appeal has the burden of demonstrating that each of these

requirements has been met. Couch v. Telescope Inc., 611 F.3d 629, 633 (9th Cir.

2010).

                                   DISCUSSION

      The Court begins with the first question: whether the order sought to be

appealed involves a controlling question of law. For there to be a controlling

question of law, RSC must show that “resolution of the issue on appeal could

materially affect the outcome of litigation….” In re Cement, 673 F.2d at 1026.

      Here, neither the motion for leave to appeal nor RSC’s brief addresses the

Section 1292(b) requirement that there be a controlling question of law. In fact,

the motion for leave to appeal does not even mention the relevant standard, let


                                           4
alone explain why the order sought to be appealed involves a controlling question

of law. As for RSC’s brief, while RSC addresses why the order sought to be

appealed purportedly involves an unsettled question of law, see Dkt. No. 4 at 2-4,

the brief is silent as to whether that question is a controlling one for purposes of

Section 1292(b), see id.

       In addition, the Court agrees with Appellee that this case does not involve a

controlling question of law. See Dkt. No. 5 at 1-2. More specifically, whether

or not RSC’s lis pendens should have been expunged will have no effect on

whether RSC will prevail on any of the substantive claims it has raised in the

adversary proceeding, including who holds lawful title to various properties.

       As a result, RSC has failed to show that the order sought to be appealed

involves a controlling question of law.3 Because RSC was required to make that

showing, the Court DENIES the motion for leave to appeal. See Couch, 611 F.3d

at 633.4

                                        CONCLUSION

       For the reasons set forth herein, RSC’s Motion for Leave to File Notice of


3
  The Court notes that, in In re Cement, the Ninth Circuit indicated that “issues collateral to the
merits” could be the subject of a Section 1292(b) appeal. But the Ninth Circuit also observed
that “exceptional circumstances” are needed in order to justify such an appeal. See In re
Cement, 673 F.2d at 1027 n.5. Here, RSC points to no such “exceptional circumstances.”
4
  The Court, thus, does not address the remaining Section 1292(b) considerations. See In re
Cement, 673 F.2d at 1026.
                                                  5
Appeal, Dkt. No. 1-2 at 1-4, is DENIED. The Clerk is directed to CLOSE this

case.

        IT IS SO ORDERED.

        Dated: April 30, 2019 at Honolulu, Hawai‘i.




Rich Sea Corp., v. Dane S. Field, Civil No. 19-00138 DKW-KJM; ORDER
DENYING LEAVE TO APPEAL




                                          6
